16‐3473‐cr 
United States v. Canfield 
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
 
                                        SUMMARY ORDER 
                                                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 11th day of December, two thousand eighteen. 
                     
PRESENT:   DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                                         Circuit Judges, 
                    JOHN F. KEENAN,  
                                         District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                           
                                         v.                                         16‐3473‐cr 
                                                                                     
RYAN CANFIELD,  
                                         Defendant‐Appellant. 
                                          
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 RAJIT S. DOSANJH, Assistant United States 
                                                              Attorney (Wayne A. Myers, Assistant United 

                                                 
*           Judge John F. Keenan, of the United States District Court for the Southern 
District of New York, sitting by designation. 
                                                                                               


                                          States Attorney, on the brief), for Grant C. 
                                          Jaquith, United States Attorney for the 
                                          Northern District of New York, Syracuse, New 
                                          York. 
 
FOR DEFENDANT‐APPELLANT:                  SUSAN C. WOLFE, Law Office of Susan C. 
                                          Wolfe, New York, New York.  
 
              Appeal from the United States District Court for the Northern District of 

New York (Hurd, J.).  

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              Defendant‐appellant Ryan Canfield appeals from a judgment entered 

October 6, 2016, after a jury trial, convicting him of one count of conspiracy to distribute 

and possess with intent to distribute methylone, in violation of 21 U.S.C. § 846, and 

eight counts of use of a communication facility to facilitate commission of a controlled 

substance felony, in violation of 21 U.S.C. § 843(b).  He was sentenced principally to 144 

monthsʹ imprisonment.  We assume the partiesʹ familiarity with the underlying facts, 

procedural history, and issues on appeal. 

              On appeal, Canfield argues: (1) the trial evidence was insufficient to show 

that any coconspirator knew that methylone was a controlled substance; (2) the trial 

evidence was insufficient to show that the text messages charged in Counts 2 through 9 

(the ʺphone countsʺ) were used to facilitate a drug offense; (3) venue was not proper in 

the Northern District of New York (the ʺNDNYʺ) for the phone counts and the trial 


                                             ‐ 2 ‐ 
 
                                                                                                        


court erred in failing to charge the jury on venue; (4) the communications facility statute 

is unconstitutionally vague and the phone counts were multiplicitous; (5) the 

government committed misconduct in summation; (6) Canfieldʹs Fourth Amendment 

rights were violated by the search and seizure of his automobile and laptops; and (7) his 

sentence was procedurally unreasonable.  We address each issue in turn. 

                                                    DISCUSSION 

1.          Sufficiency of Evidence of Knowledge that  
            Methylone Was a Controlled Substance 
 
                        Canfield argues that the evidence was insufficient to prove that any of his 

    coconspirators knew that methylone was a controlled substance.  In particular, he 

    contends that at the time of the charged conspiracy, methylone was not illegal under 

    New York law and it was not added to the federal controlled substance schedules until 

    October 21, 2011.  See 21 U.S.C. § 811(h)(2); 21 C.F.R. § 1308.11; Schedules of Controlled 

    Substances: Temporary Placement of Three Synthetic Cathinones Into Schedule I, 76 

    Fed. Reg. 65,371 (Oct. 21, 2011) (to be codified at 21 C.F.R. pt. 1308).   We review a claim 

    of insufficiency of the evidence de novo.  United States v. Geibel, 369 F.3d 682, 689 (2d Cir. 

    2004).1   




                                                 
1      The government contends that plain error review applies to this argument as well as 
others because Canfield failed to raise the precise issues below.  We assume, without deciding, 
that Canfield preserved for review the issues he raises now on appeal. 

                                                       ‐ 3 ‐ 
 
                                                                                                       


                  The Controlled Substance Act makes it unlawful for a person ʺknowinglyʺ 

    to, inter alia, distribute or possess with intent to distribute ʺa controlled substance.ʺ   21 

    U.S.C. § 841(a)(1).  In McFadden v. United States, the Supreme Court made clear that the 

    knowledge requirement is met when the government shows that (1) ʺthe defendant 

    knew he possessed a substance listed on the schedules, even if he did not know which 

    substance it was,ʺ or (2) ʺthe defendant knew the identity of the substance he 

    possessed.ʺ  ‐‐‐U.S.‐‐‐, 135 S. Ct. 2298, 2304 (2015); see also United States v. Demott, 906 

    F.3d 231, 240‐44 (2d Cir. 2018). 

                  Canfieldʹs sufficiency challenge fails, for the government presented direct 

    and circumstantial evidence that his coconspirators, including M.D., Dan Conti, and 

    John Chin, knew they were trafficking in methylone and that methylone was a 

    controlled substance.  For example, M.D., a cooperator, testified that she and Conti 

    purchased methylone from Canfield, in December 2011, to resell.  M.D. marketed the 

    methylone to her customers as ecstasy, referring to it as MDMA or ʺMolly.ʺ  She 

    engaged in additional methylone transactions with Canfield in 2012, prior to her 

    cooperation in August 2012.  The government also presented evidence that Canfield 

    and Chin exchanged emails in October 2011 about the impending ʺbanʺ on methylone, 

    and that they exchanged further emails in January 2013, after the ban was imposed, 

    discussing Chinʹs sale of additional methylone to Canfield. 




                                                 ‐ 4 ‐ 
 
                                                                                                       


                        There was also evidence that M.D., Conti, and Canfield engaged in 

    convoluted arrangements to receive methylone and used code words in their 

    communications, showing that they knew it was a controlled substance.  See, e.g., 

    McFadden, 135 S. Ct. at 2304 n.1 (noting that defendantʹs ʺconcealment of his activitiesʺ 

    and ʺevasive behavior with respect to law enforcementʺ was circumstantial evidence of 

    knowledge the substance was controlled); United States v. Agueci, 310 F.2d 817, 828‐29 

    (2d Cir. 1962) (holding district court properly charged jury that, inter alia, ʺcode wordsʺ 

    constituted circumstantial evidence that material in question was narcotics). 

                        Accordingly, Canfieldʹs sufficiency challenge to his conviction on Count 1 

    fails. 

2.            Sufficiency of Evidence as to the Phone Counts 

                        Canfield contends that the government failed to prove that the eight text 

    messages charged in the phone counts were sent to facilitate a federal drug trafficking 

    felony in violation of 21 U.S.C. § 843(b).2  In particular, he argues that the texts were 

    between Canfield and M.D., and that because M.D. was cooperating with the 




                                                 
2       Section 843(b) makes it a crime for any person to ʺknowingly or intentionally . . . use any 
communication facilityʺ to facilitate a controlled substance crime.  21 U.S.C. § 843(b).  It 
provides that ʺ[e]ach separate use of a communication facility shall be a separate offense under 
this subsection.ʺ  Id.  It defines a ʺcommunication facilityʺ to include ʺany and all public and 
private instrumentalities used or useful in the transmission of writing, signs, signals, pictures, 
or sounds of all kinds and includes mail, telephone, wire, radio, and all other means of 
communication.ʺ  Id.   

                                                     ‐ 5 ‐ 
 
                                                                                                    


    government, the text messages were not in furtherance of the conspiracy.  We are not 

    persuaded, for we agree with the government that even though M.D. was a 

    government informant at the time the text messages were exchanged, a reasonable jury 

    could have found that the text messages facilitated Canfieldʹs ongoing methylone 

    trafficking with others, including Conti, Chin, and an individual using the email 

    address beginning ʺbish0p9.ʺ 

                 The evidence established that Canfield was using the text messages to set 

    up a meeting with M.D. (in Connecticut) on January 3, 2013, in part so that she could 

    pay him money she owed him for a lost shipment of methylone and to sell her 

    additional methylone.  Indeed, at the meeting Canfield gave her a beer can containing 

    methylone.  Even assuming that Canfield could not have conspired with M.D. that day 

    because she was acting at the behest of the government, the text messages facilitated 

    his ongoing dealings with other coconspirators as the meeting provided him with an 

    opportunity to sell additional methylone, which he obtained from his suppliers, and 

    money to purchase yet more methylone.  See United States v. Miranda‐Ortiz, 926 F.2d 

    172, 175 (2d Cir. 1991) (ʺSince the essence of any conspiracy is agreement, rather than 

    the success of the venture, a defendant may be convicted of conspiracy even if the 

    intended substantive crime could not occur because the person he and his 

    coconspirators thought would participate in it was actually an agent of the 

    government.ʺ) (citations omitted); see also United States v. Valencia, 226 F. Supp. 2d 503, 


                                                ‐ 6 ‐ 
 
                                                                                                       


    511‐12 (S.D.N.Y. 2002) (convicting defendant of narcotics conspiracy where he sold 

    drugs to government cooperator, where evidence established that defendant conspired 

    with others, including suppliers), affʹd, 100 F. Appʹx 17 (2d Cir. 2004).  Even assuming 

    Canfield could not conspire with M.D. on January 3, 2013, the meeting was still in 

    furtherance of his ongoing narcotics trafficking with others. 

    3.    Venue 

                 Canfield raises two issues relating to venue with respect to the phone 

    counts: he argues that, first, venue did not lie in the NDNY; and, second, the trial court 

    erred in failing to give a venue instruction to the jury.  Both arguments fail. 

                 First, venue was proper in the NDNY.  Venue need be proven by only a 

    preponderance of the evidence, United States v. Rommy, 506 F.3d 108, 119 (2d Cir. 2007), 

    and ʺa telephone call placed by a government actor within a district to a conspirator 

    outside the district can establish venue within the district provided the conspirator 

    uses the call to further the conspiracy,ʺ id. at 122; see also United States v. Kirk Tang Yuk, 

    885 F.3d 57, 71 (2d Cir. 2018) (ʺA telephone call placed by someone within the Southern 

    District of New York ‐‐ even a person acting at the governmentʹs direction ‐‐ to a co‐

    conspirator outside the Southern District can render venue proper as to the out‐of‐

    district co‐conspirator so long as that co‐conspirator ʹuses the call to further the 

    conspiracy.ʹʺ) (quoting Rommy, 506 F.3d at 122).  Here, M.D. was in the NDNY when 




                                                 ‐ 7 ‐ 
 
                                                                                                  


    she exchanged the texts with Canfield, and Canfield knew that she lived in the Albany 

    area, which is in the NDNY. 

                 Second, Canfield waived his claim that the district court erred in not 

    charging venue.  He did not propose a venue instruction in his requests to charge.  

    Although he did raise the issue at the close of the governmentʹs case, he did not object, 

    after the district court completed its charge, to the absence of a jury instruction on 

    venue.  In any event, venue is not an element of the crime, Kirk Tang Yuk, 885 F.3d at 

    71, and any error in not charging the jury on venue would be harmless, see Rommy, 506 

    F.3d at 123‐24 & n.10 (finding harmless error in district courtʹs failure to instruct jury as 

    to foreseeability of venue in the Southern District of New York, and observing that 

    ʺharmless error analysis can be applied to a possible charging omission with respect to 

    venue, which is not an element of the crime and requires only proof by a 

    preponderance of the evidenceʺ). 

    4.    The Communication Facility Statute 

                 Next, Canfield argues that the communication facility statute is 

    unconstitutionally vague as applied to text messages and, relatedly, that the phone 

    counts fail because they are multiplicitous.  He argues that the statute is vague because 

    it does not define ʺuseʺ of a communication device, and notes that text messaging did 

    not exist when the statute was enacted.  He also contends that the eight phone counts 




                                                ‐ 8 ‐ 
 
                                                                                                     


    charge a single offense multiple times, as the various messages purportedly are part of 

    one continuing conversation.   

                 The Due Process Clause ʺrequires that a penal statute define the criminal 

    offense with sufficient definiteness that ordinary people can understand what conduct 

    is prohibited and in a manner that does not encourage arbitrary and discriminatory 

    enforcement.ʺ  Kolender v. Lawson, 461 U.S. 352, 357 (1983) (citations omitted).  Ordinary 

    people would surely understand that § 843(b) prohibits the use of a cellular telephone 

    to send or receive text messages to further narcotics trafficking.  Numerous federal 

    criminal statutes employ the word ʺuseʺ without defining it, see, e.g., 18 U.S.C. § 924(c), 

    and where a statute does not define the term ʺuse,ʺ we ʺsupply it with its ordinary 

    meaning,ʺ United States v. Desposito, 704 F.3d 221, 226‐27 (2d Cir. 2013) (ʺThe verb ʹuseʹ 

    means ʹto put into action or service,ʹ ʹto avail oneself of,ʹ or ʹto carry out a purpose or 

    action by means of.ʹʺ (quoting Merriam‐Websterʹs Collegiate Dictionary 1378 (11th ed. 

    2004))).  The statute also defines ʺcommunication facilityʺ to include a ʺtelephone,ʺ and 

    it encompasses ʺthe transmission of writing, signs, signals, pictures, or sounds of all 

    kinds.ʺ  21 U.S.C. § 843(b); see United States v. Rodgers, 755 F.2d 533, 544 (7th Cir. 1985) 

    (ʺSection 843(b) is no more, and possibly less, vague than other broadly‐phrased 

    federal criminal statutes that we have consistently upheld over vagueness and 

    overbreadth challenges.ʺ).   




                                                ‐ 9 ‐ 
 
                                                                                                    


                  The multiplicitousness argument presents a somewhat closer call, as some 

    counts charge what appear to be different parts of the same conversation (Counts 2 

    and 3, Counts 4 and 5) and one count is based on a one‐word text (Count 3:  ʺOk.ʺ).  

    But we are not persuaded.  The statute explicitly provides that ʺ[e]ach separate use of a 

    communication facility shall be a separate offense,ʺ 21 U.S.C. § 843(b), and the 

    government charged here each transmission ‐‐ whether it was one word (Count 3) or 

    thirty‐two words (Count 8) ‐‐ as a ʺuseʺ of a telephone and a separate count, with the 

    exception that certain transmissions that occurred at the same time were included in 

    one count (Counts 6 and 7).  Indeed, except for the transmissions combined into 

    Counts 6 and 7, the transmissions occurred minutes if not hours apart.  We have 

    upheld charges of separate counts under § 843(b) for each telephone call made or 

    placed by a defendant, see, e.g., United States v. Jaramillo‐Montoya, 834 F.2d 276, 279 (2d 

    Cir. 1987) (ʺUnder 21 U.S.C. § 843(b), each telephone call is a separate offense 

    punishable by a sentence of four yearsʹ imprisonment.ʺ), and courts have held that 

    ʺnondescript conversationʺ and even ʺhanging up after a busy signalʺ can be 

    communications facilitating a drug transaction, United States v. Roberts, 14 F.3d 502, 519 

    (10th Cir. 1993).  

     

     

     


                                               ‐ 10 ‐ 
 
                                                                                                       


    5.    Prosecutorial Misconduct 

                  Canfield argues that the government engaged in prosecutorial misconduct 

    by referencing his incarceration and commenting on the credibility of M.D. in closing 

    arguments.  The arguments are rejected.   

                  The reference to Canfieldʹs incarceration was clearly inadvertent, as the 

    prosecutor simply referred in rebuttal summation to Canfieldʹs ʺletter from 2014 when 

    he was in jail.ʺ  Appʹx 115.  Defense counsel did not object, and at the conclusion of the 

    argument, the prosecutor himself brought the matter to the attention of the district 

    court, saying: ʺI regret it and I didnʹt realize it until after the fact, I mentioned, I believe, 

    that the letter sent by the defendant was, I think the words I used were, while he was 

    in jail.ʺ  Appʹx 116.  Defense counsel declined a limiting instruction.  The single, 

    inadvertent remark did not so substantially prejudice Canfield as to deny him a fair 

    trial.  See United States v. Carr, 424 F.3d 213, 227 (2d Cir. 2005); United States v. Shareef, 

    190 F.3d 71, 78 (2d Cir. 1999). 

                  Nor did the prosecutorʹs comments on M.D.ʹs credibility cross the line.  

    Obviously, M.D. was a critical witness, and both sides addressed her credibility at 

    various points in the trial.  See United States v. Perez, 144 F.3d 204, 210 (2d Cir. 1998) 

    (ʺProsecutors have greater leeway in commenting on the credibility of their witnesses 

    when the defense has attacked that credibility.ʺ).  The prosecutorʹs comments, if they 

    were improper at all, did not rise to the level of ʺflagrant abuse,ʺ United States v. 


                                                 ‐ 11 ‐ 
 
                                                                                                  


    Germosen, 139 F.3d 120, 128 (2d Cir. 1998), nor did they cause Canfield ʺsubstantial 

    prejudice,ʺ Carr, 424 F.3d at 227. 

    6.    The Automobile and Laptop Searches 

                 Canfield raises several issues related to the seizure and search of his 

    automobile, when he was arrested by Drug Enforcement Administration (ʺDEAʺ) 

    agents on April 11, 2013, and the subsequent seizure and search of two laptops found 

    in the car.  After Canfield moved to suppress, the district court held an evidentiary 

    hearing and issued a written decision on July 23, 2014, denying the motion.  We review 

    the district courtʹs legal conclusions de novo and its findings of fact for clear error.  

    United States v. Bershchansky, 788 F.3d 102, 108 (2d Cir. 2015). 

                 On the day of his arrest, Canfield had traveled alone in a Connecticut‐

    registered car to a motel in Latham, New York.  After he was arrested, the car was 

    sitting in the motel parking lot.  Canfield was not registered as a guest and had not 

    sought permission to leave the car in the motel parking lot.  In the circumstances of this 

    case, it was appropriate for the agents to seize the vehicle for safekeeping.  See South 

    Dakota v. Opperman, 428 U.S. 364, 368 (1976) (law enforcement officials may seize and 

    impound vehicles of arrested individuals, without a warrant, ʺ[i]n the interests of 

    public safety and as part of . . . ʹcommunity caretaking functionsʹʺ (quoting Cady v. 

    Dombrowski, 413 U.S. 433, 441 (1973))); United States v. Lopez, 547 F.3d 364, 366‐67, 372 




                                                ‐ 12 ‐ 
 
                                                                                                   


    (2d Cir. 2008) (arrest of both occupants of car ʺcalled for the impoundmentʺ of car, 

    which was parked on city street).   

                  Once the vehicle was taken into custody, the agents were permitted to 

    ʺsearch the vehicle and make an inventory of its contents without need for a search 

    warrant and without regard to whether there is probable cause.ʺ  Lopez, 547 F.3d at 369‐

    70.  As the district court found, the inventory search here complied with DEA written 

    policy.  See United States v. Thompson, 29 F.3d 62, 65 (2d Cir. 1994) (law enforcement 

    agents must act in accordance with ʺstandardizedʺ procedures in conducting inventory 

    searches). 

                  As for the laptops found in the car, the DEA agents obtained a warrant to 

    perform a forensic analysis of them.  We discern no error in the district courtʹs findings 

    or conclusions with respect to the search of the laptops.   

    7.    Sentencing Issues 

                  Finally, Canfield raises two claims of procedural error in his sentence:  he 

    contends that, first, the record does not establish that the district court knew it had 

    authority to vary from the applicable 500:1 ratio for marijuana equivalency; and, 

    second, the district court failed to resolve the issue of drug quantity.   

                  We review a sentence for procedural reasonableness under a ʺdeferential 

    abuse‐of‐discretion standard.ʺ  United States v. Thavaraja, 740 F.3d 253, 258 (2d Cir. 

    2014) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)).  A sentence is procedurally 


                                               ‐ 13 ‐ 
 
                                                                                                    


    unreasonable if the district court ʺfails to calculate (or improperly calculates) the 

    Sentencing Guidelines range, treats the Sentencing Guidelines as mandatory, fails to 

    consider the [18 U.S.C.] § 3553(a) factors, selects a sentence based on clearly erroneous 

    facts, or fails adequately to explain the chosen sentence.ʺ  United States v. Chu, 714 F.3d 

    742, 746 (2d Cir. 2013) (internal quotation marks omitted).  

                 As for the first claim of procedural error, there is nothing in the record to 

    suggest that the experienced district judge failed to understand that he had discretion 

    to reject the 500:1 ratio based on policy grounds.  It has been well established since 

    2007 that district judges may reject a drug ratio in a guidelines calculation based on a 

    policy disagreement.  See Kimbrough v. United States, 552 U.S. 85, 109‐10 (2007); see also 

    Spears v. United States, 555 U.S. 261, 265 (2009) (ʺA sentencing judge who is given the 

    power to reject the disparity created by the crack‐to‐powder ratio must also possess the 

    power to apply a different ratio which, in his judgment, corrects the disparity.ʺ).  We 

    have held that ʺwe are ʹentitled to assume that the sentencing judge understood all the 

    available sentencing options, including whatever departure authority existed in the 

    circumstances of the case,ʹʺ unless the district courtʹs sentencing remarks ʺcreate 

    ambiguity as to whether the judge correctly understood an available [sentencing] 

    option.ʺ  United States v. Sanchez, 517 F.3d 651, 665 (2d Cir. 2008) (citations omitted and 

    alternation in the original).  No ambiguity exists here, where the parties argued the 

    issue and both sides cited cases recognizing that district courts have authority to 


                                               ‐ 14 ‐ 
 
                                                                                                     


    depart based on disagreements with the applicability of equivalency ratios.  See United 

    States v. Kamper, 748 F.3d 728, 740‐41 (6th Cir. 2014).  Significantly, in the end, Canfield 

    was sentenced to 144 monthsʹ imprisonment, which was substantially below the 

    recommended 360‐744 months guidelines range. 

                 As for the second claim of procedural error, the district court expressly 

    adopted the factual findings of the presentence report as well as its guidelines 

    calculations.  Hence, the district court adopted the Probation Officeʹs finding that 

    Canfield was responsible for 13.4596 kilograms of methylone.  See Thompson, 76 F.3d at 

    456 (district courtʹs adoption of presentence report at sentencing satisfies requirement 

    to make factual findings).  There was no procedural error.  

                                               * * * * * 

                 We have considered Canfieldʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                              FOR THE COURT: 
                                              Catherine OʹHagan Wolfe, Clerk 
                  




                                               ‐ 15 ‐